                                       Case 2:21-cv-00440-JCM-BNW Document 1 Filed 03/17/21 Page 1 of 5




                                   1   Jordan T. Smith, Esq., Bar No. 12097
                                       jts@pisanellibice.com
                                   2   M. Magali Mercera, Esq., Bar No. 11742
                                       mmm@pisanellibice.com
                                   3   Robert A. Ryan, Esq., Bar No. 12084
                                       rr@pisanellibice.com
                                   4   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   5   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   6   Facsimile: 702.214.2101
                                   7   Attorneys for Farmers Insurance Exchange
                                   8                               UNITED STATES DISTRICT COURT
                                   9                                       DISTRICT OF NEVADA
                                  10   ELIZABETH GARRIDO, individually and on               Case No.: 2:21-cv-00440
                                       behalf of all those similarly situated,
                                  11
                                                             Plaintiff,
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                                                                            FARMERS INSURANCE EXCHANGE'S
   LAS VEGAS, NEVADA 89101




                                       v.                                                   NOTICE OF REMOVAL
                                  13
      PISANELLI BICE




                                       FARMERS AUTOMOBILE INSURANCE                         (CLASS ACTION FAIRNESS ACT)
                                  14   ASSOCIATION, FARMERS INSURANCE
                                       EXCHANGE, DOES 1 through 10;
                                  15
                                                             Defendants.
                                  16

                                  17   TO THE ABOVE-ENTITLED COURT:
                                  18          NOTICE IS HEREBY GIVEN that Defendant Farmers Insurance Exchange ("FIE")
                                  19   hereby removes the above-entitled action from the Eighth Judicial District Court in and for the
                                  20   County of Clark to the United States District Court in and for the District of Nevada pursuant to
                                  21   28 U.S.C. §§ 1441(b), 1446, 1453, and 1332(d).
                                  22          In support of this notice of removal, FIE states to the Court as follows:
                                  23          1.     On or about February 23, 2021, an action was commenced in the Eighth Judicial
                                  24   District Court of Clark County, Nevada, entitled Garrido v. Farmers Automobile Insurance
                                  25   Association, et al., Case No. A-21-829905-C. A copy of the Complaint is attached as Exhibit A.1
                                  26

                                  27   1
                                              For purposes of this Notice, FIE assumes the truth of the allegations as set forth in the
                                  28   Complaint. However, FIE denies that it has any liability to Plaintiff or to the class she seeks to
                                       represent. FIE also denies that Plaintiff or the putative class members are entitled to class

                                                                                        1
                                       Case 2:21-cv-00440-JCM-BNW Document 1 Filed 03/17/21 Page 2 of 5




                                   1            2.     Plaintiff Elizabeth Garrido ("Plaintiff") purports to "seek class-wide relief for
                                   2   Defendants Farmers'[2] failure to provide and charge a fair and appropriate insurance premium
                                   3   and to provide premium reduction to its Nevada automobile insurance policyholders amid the
                                   4   COVID-19 pandemic." (Ex. A ¶ 1.) Essentially, Plaintiff alleges that FIE has charged excessive
                                   5   rates.
                                   6            3.     Plaintiff, individually and on behalf of the putative class, asserts causes of action
                                   7   against FIE for declaratory relief (NRS § 30.040), breach of contract, breach of the covenant of
                                   8   good faith and fair dealing (contract), bad faith, and violation of Nevada's Deceptive Trade
                                   9   Practice Act (NRS §§ 598.0903-598.0999). (Id. ¶¶ 54-114.) Individually and on behalf of the
                                  10   putative class, Plaintiff seeks declaratory relief, compensatory and punitive damages, attorneys'
                                  11   fees and costs, and "such other and further relief as th[e] Court deems just and appropriate."
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       (Id. at 18:17-19:1.)
   LAS VEGAS, NEVADA 89101




                                  13            4.     Accordingly, Plaintiff purports to bring "this action on behalf of herself and all
      PISANELLI BICE




                                  14   others similarly situated, as representatives of the following proposed class: All Nevada residents
                                  15   who were automobile insurance policyholders of Defendant Farmers as of March 1, 2020, and
                                  16   who have thereafter continued to be Farmers automobile insurance policyholders." (Id. ¶ 47.)
                                  17            5.     "Congress enacted CAFA with the intent . . . to strongly favor the exercise of
                                  18   federal diversity jurisdiction over class actions with interstate ramifications." Ehrman v.
                                  19   Cox Commc'ns, Inc., 932 F.3d 1223, 1226 (9th Cir. 2019) (internal quotations omitted).
                                  20            6.     Removal pursuant to CAFA is permitted where (1) any member of the putative
                                  21   plaintiff class is a citizen of a state different from any defendant (28 U.S.C. §1332(d)(2)(A));
                                  22   (2) the members of the proposed plaintiff class exceed 100 (28 U.S.C. § 1332(d)(5)(B)); and
                                  23   (3) the aggregate amount in controversy exceeds $5,000,000 (28 U.S.C. §§ 1332(d)(2)). Each of
                                  24   these factors is satisfied here.
                                  25

                                  26   certification or to recover the relief requested in the Complaint. FIE expressly reserves all rights
                                       and defenses in response to the Complaint.
                                  27   2
                                             Plaintiff defines "Farmers" to include FIE and a completely unrelated entity: Farmers
                                  28   Automobile Insurance Association (FAIA). As explained herein, FAIA is not related to FIE in
                                       any way, and, perhaps more to the point, is domiciled in Illinois (not Nevada).

                                                                                         2
                                       Case 2:21-cv-00440-JCM-BNW Document 1 Filed 03/17/21 Page 3 of 5




                                   1          7.      On the CAFA diversity factor considering citizenship, "[u]nlike the complete
                                   2   diversity of citizenship generally required by § 1332(a), . . . CAFA requires only 'minimal
                                   3   diversity.'" Ehrman, 932 F.3d at 1226 (quoting Bush v. Cheaptickets, Inc., 425 F.3d 683, 684
                                   4   (9th Cir. 2005)). In her Complaint, Plaintiff alleges that she "is a resident of the State of Nevada."
                                   5   (Ex. A ¶ 4.) Upon information and belief, Plaintiff is a citizen of the state in which she resides.
                                   6   See Ehrman, 932 F.3d at 1227 (9th Cir. 2019) (citing Carolina Cas. Ins. Co. v. Team Equip., Inc.,
                                   7   741 F.3d 1082, 1087 (9th Cir. 2014) ("A party's allegation of minimal diversity may be based on
                                   8   'information and belief.'")). FIE is a reciprocal or interinsurance exchange organized and existing
                                   9   under the laws of the State of California with its principal place of business in Woodland Hills,
                                  10   California.
                                  11          8.      FIE has no relationship to Defendant Farmers Automobile Insurance Association
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       (FAIA). Plaintiff alleges that FAIA is an Illinois company, with offices located at
   LAS VEGAS, NEVADA 89101




                                  13   2505 Court Street, Pekin, Illinois, 61558. (Ex. A ¶ 5.) The Nevada Division of Insurance website
      PISANELLI BICE




                                  14   confirms that FAIA is domiciled in Illinois, as does the 2020 FAIA Annual Statement filed with
                                  15   and available from the National Association of Insurance Commissioners (NAIC).
                                  16          9.      Thus, even considering FAIA, the diversity necessary under CAFA exists.
                                  17          10.     Plaintiff alleges that "there are thousands of members in the proposed class[.]"
                                  18   (Ex. A ¶ 48.) Accordingly, 28 U.S.C. § 1332(d)(5)(B) is satisfied because there are over
                                  19   100 members of the putative class.
                                  20          11.      As to amount in controversy, without waiving any rights or defenses or conceding
                                  21   that Plaintiff or the class would be entitled to such a recovery, FIE acknowledges that the amount
                                  22   in   controversy    would    exceed    the    $5,000,000    monetary     threshold    set   forth    in
                                  23   28 U.S.C. §§ 1332(d)(2) if plaintiff's allegations were sustainable (and they are not).
                                  24          12.     The notice of removal is timely as FIE has not yet been served.                      See
                                  25   28 U.S.C. § 1446(b) ("[t]he notice of removal of a civil action or proceeding shall be filed within
                                  26   30 days after the receipt by the defendant, through service or otherwise, of a copy of the initial
                                  27   pleading setting forth the claim for relief upon which such action or proceeding is based.").
                                  28

                                                                                         3
                                       Case 2:21-cv-00440-JCM-BNW Document 1 Filed 03/17/21 Page 4 of 5




                                   1          13.     Venue is proper in this Court because this is the court for the district and division
                                   2   embracing the place where the action is pending in state court. See 28 U.S.C. §§ 108 and 1441(c).
                                   3          14.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice is being filed with the
                                   4   Clerk of Court for the Eighth Judicial District Court in Clark County, Nevada and will be served
                                   5   on Plaintiff's counsel.
                                   6          15.     By filing this Notice of Removal, FIE does not waive any defenses including, but
                                   7   not limited to, all defenses specified in Federal Rules of Civil Procedure 12 and 23.
                                   8          16.     The undersigned counsel for FIE has read the foregoing and signs this Notice
                                   9   pursuant to Rule 11 of the Federal Rules of Civil Procedure, as required by 28 U.S.C. § 1446(a).
                                  10          WHEREFORE, FIE requests the above-referenced action now pending against it in the
                                  11   Eighth Judicial District Court of the State of Nevada in and for the County of Clark be removed to
                                  12
400 SOUTH 7TH STREET, SUITE 300




                                       this Court.
   LAS VEGAS, NEVADA 89101




                                  13          DATED this 17th day of March, 2021.
      PISANELLI BICE




                                  14                                                PISANELLI BICE PLLC
                                  15
                                                                                    By:       /s/ Jordan T. Smith
                                  16                                                          Jordan T. Smith, Esq., Bar No. 12097
                                                                                              M. Magali Mercera, Esq., Bar No. 11742
                                  17                                                          Robert A. Ryan, Esq., Bar No. 12084
                                                                                              400 South 7th Street, Suite 300
                                  18                                                          Las Vegas, Nevada 89101
                                  19                                                Attorneys for Farmers Insurance Exchange
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28

                                                                                          4
                                       Case 2:21-cv-00440-JCM-BNW Document 1 Filed 03/17/21 Page 5 of 5




                                   1                                  CERTIFICATE OF SERVICE
                                   2          I HEREBY CERTIFY that I am an employee of PISANELLI BICE           PLLC   and that, on this
                                   3   17th day of March, 2021, I caused to be served a true and correct copy of the above and foregoing
                                   4   FARMERS INSURANCE EXCHANGE NOTICE OF REMOVAL via the Court's CM/ECF
                                   5   service system.
                                   6
                                       Robert T. Eglet, Bar No. 3402
                                   7   Cassandra S.M. Cummings, Bar No. 11944
                                       EGLET ADAMS
                                   8
                                       400 S. Seventh St., Suite 400
                                   9   Las Vegas, NV 89101

                                  10   Matthew L. Sharp, Bar No. 4746
                                       MATTHEW L. SHARP, LTD.
                                  11   432 Ridge Street
                                       Reno, NV 89501
                                  12
400 SOUTH 7TH STREET, SUITE 300
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                  14                                                     /s/ Kimberly Peets
                                                                                   An employee of PISANELLI BICE PLLC
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28

                                                                                      5
